Citation Nr: 1504701	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  11-02 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss. 

2.  Entitlement to a compensable evaluation for status post right inguinal hernia. 

3.  Entitlement to an evaluation in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A videoconference hearing was held before the undersigned Veterans Law Judge in December 2014.  A transcript of that hearing is of record.  The Veteran submitted additional evidence at that time, along with a waiver of RO initial consideration.

A hearing was held before a Decision Review Officer (DRO) at the RO in December 2013, and a transcript of the proceeding is of record. 

This appeal was processed using the Veterans Benefits Appeals Management System (VBMS) and the Virtual VA electronic claims.  The Virtual VA claims file contains documents that are duplicative of those in VBMS or irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain an additional examination to ascertain the current severity of the Veteran's service-connected hearing loss, bilateral pes planus, and inguinal hernia. 

The Veteran was most recently afforded VA examinations in October 2010 in connection with his claims.  During the December 2014 Board hearing, the Veteran and his representative challenged the adequacy of the hearing loss, inguinal hernia, and foot examinations and asserted that these disabilities had increased in severity since the last examinations.  See December 2014 Board Hearing Transcript at 3-6.  Specifically, the Veteran stated his hearing loss disability is so severe that he must now wear hearing aids.  He also testified that he has difficulty hearing the TV, his wife, and his students in the classroom.  He described one instance in which he failed to hear a warning from a car horn and subsequently veered into a ditch and hit a pole.  Moreover, the Veteran asserted that his flatfeet are so severe as to require shoe inserts.  Essentially, the Veteran testified that his feet are painful when he walks, are frequently swollen and have callosities.  With respect to the inguinal hernia, the Veteran testified that he has a very painful scar secondary to his hernia repair that becomes swollen and tight.  The Veteran stated that the previous VA examiner did not take into account his reports of a painful scar.  When a veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

While on remand, the RO should ensure that all VA medical records are associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, to include records dated in and after August 2013 from the Houston, Texas VA Medical Center.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Specifically request the Veteran provide the proper authorization to obtain medical records from Joseph's Medical Center since 2002.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his bilateral hearing loss.  Any indicated diagnostic tests and studies must be accomplished, including the Maryland CNC test and a puretone audiometry test.  An explanation of all opinions expressed must be provided.  The examiner must consider all pertinent medical and lay evidence, including the Veteran's lay statements. 

In addition to providing all testing results as directed by the relevant Disability Benefits Questionnaire, the examiner must fully describe the functional effects caused by the Veteran's service-connected hearing loss.  Specifically, the examiner must describe whether the disability has necessitated hospitalization, cause marked interference with employment, or demonstrated any other unusual features not encompassed by the schedular criteria.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4.  After any additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected inguinal hernia.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and consider the Veteran's lay statements.  

The examiner must comment on the severity of the Veteran's inguinal hernia and report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner must consider whether the Veteran has a recurrent, readily reducible inguinal hernia that is well supported by a truss or belt.  In addition, the examiner should also describe any scars secondary to the service-connected inguinal hernia and discuss whether they are painful. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

5.  After any additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the current severity and manifestations of his bilateral pes planus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and consider the Veteran's statements.  

The examiner is to comment on the severity of the service-connected pes planus and report all signs and symptoms necessary for evaluation of the disability under the rating criteria.  In particular, the examiner must discuss whether the bilateral pes planus causes any marked deformity in terms of pronation, abduction etc., pain on manipulation and use, indication of swelling on use, and characteristic callosities.

To the extent possible, the examiner should distinguish between symptoms associated with the service-connected bilateral pes planus and any symptoms associated with his non-service-connected disorders of plantar fasciitis, hallux valgus and hammertoes.  If the examiner is unable to distinguish the symptomatology, then he or she should so state in the report.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




